Prospectus Supplement October 5, 2016 Putnam Global Industrials Fund Prospectus dated December 30, 2015 The sub-section Your fund’s management in the section Fund summaries – Putnam Global Industrials Fund is supplemented to reflect that the fund’s portfolio manager is now Daniel Schiff, who joined the fund in October 2016 and is an Analyst. The following replaces similar disclosure under the sub-section The funds’ investment manager – Portfolio Managers – Global Industrials Fund in the section Who oversees and manages the funds? Portfolio manager Joined fund Employer Positions over past five years Putnam Management Daniel Schiff 2016 2016–Present Analyst Northern Pines Capital Portfolio Manager and 2010–2016 Managing Partner The SAI provides information about Mr. Schiff’s compensation, other accounts managed by Mr. Schiff and Mr. Schiff’s ownership of securities in the fund. 303521 10/16
